               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA


                       Alexandria Division


1004 PALACE PLAZA, LLC,

     Plaintiff,

V.                                Civil Action No. l:18-cv-1376

EBADOM FOOD, LLC,
et al.


     Defendants.


                          MEMORANDUM OPINION


     THIS MATTER comes before the Court on Plaintiff's Motion to


Dismiss the Counterclaim (Dkt. 31) pursuant to Federal Rule of

Civil Procedure 12(b)(6).

     Plaintiff and Defendants were parties and related corporate

officers to a lease, assignment, and guaranty for a commercial

space that was to be used as a Korean barbeque restaurant. Prior

to the execution of the lease. Defendants allegedly made

representations regarding the amount of capital that was

available to support the investment, that building plans were

already complete for the project, and that they had sufficient

)cnowledge of how to quickly complete the project as they had

numerous similar locations in South Korea. Plaintiff alleges

that as a result of these statements it entered into the lease

for a ten-year period providing Defendants a seven-month period

where rent would not be owed, the lease defined this as the
